     Case 4:19-cv-03628 Document 14 Filed on 04/21/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Myra Guilbeau

v.                                           Case Number: 4:19−cv−03628

State Farm Lloyds




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Peter Bray
PLACE:
by telephone
United States District Court
515 Rusk Ave
Houston, TX
DATE: 5/14/2020

TIME: 10:45 AM
TYPE OF PROCEEDING: Scheduling Conference


Date: April 21, 2020
                                                        David J. Bradley, Clerk
